EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into and effective
March 18, 2011 (the “Effective Date”) by and between Live Nation Worldwide,
Inc., a Delaware corporation (together with its parent, subsidiary and other
affiliated entities, “Live Nation”), and Joe Berchtold (the “Employee”).

WHEREAS, Live Nation and the Employee desire to enter into an employment
relationship under the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements included
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1. TERM OF EMPLOYMENT.

The Employee’s term of employment starts on April 18 (or such later date the
parties agreed to) (the “Commencement Date”) and ends on the close of business
on December 31, 2013 (the “Term”), unless terminated earlier pursuant to the
terms set forth in Section 5 below. If this Agreement is not terminated prior to
the conclusion of the Term and the Agreement is not renewed in writing by Live
Nation and the Employee, the Employee’s employment will no longer be subject to
the terms of this Agreement and the Employee’s employment will remain at-will,
meaning either Live Nation or the Employee will have the right to terminate the
Employee’s employment at any time, with or without advance notice and with or
without cause; provided, however, that any continuing obligations owed to Live
Nation by the Employee in accordance with Live Nation’s Employee Handbook, Code
of Business Conduct and Ethics or other policies will remain in full force and
effect.

 

2. TITLE AND DUTIES; EXCLUSIVE SERVICES.

(a) Title and Duties. The Employee agrees to be employed by Live Nation as its
Chief Operating Officer, North America, as such title may change during the Term
upon mutual agreement of the parties. The Employee will perform such job duties
as are usual and customary for this position and will perform such additional
services and duties as Live Nation may from time to time designate and which are
consistent with this position (collectively, the “Services”). The Employee will
report to Live Nation’s Chief Executive Officer, currently Michael Rapino. The
Employee agrees to abide by Live Nation’s rules, regulations and practices as
adopted or modified from time to time by Live Nation, including, without
limitation, those set forth in Live Nation’s Employee Handbook and its Code of
Business Conduct and Ethics.

(b) Exclusive Services. The Employee will devote the Employee’s full working
time and efforts to the business and affairs of Live Nation. During employment
with Live Nation, the Employee shall not (i) accept any other employment or
consultancy, (ii) serve on the board of directors or similar body of any other
entity without the prior written consent of Live Nation’s Chief Executive
Officer or (iii) engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that is or may be competitive
with, or that might place the Employee in a competing position to, that of Live
Nation.



--------------------------------------------------------------------------------

3. COMPENSATION AND BENEFITS.

(a) Base Salary. During the Term, Live Nation will pay the Employee an annual
gross base salary of $650,000 (the “Base Salary”), less appropriate payroll
deductions and all required withholdings. All payments of Base Salary are
payable in regular installments in accordance with Live Nation’s normal payroll
practices, as in effect from time to time and prorated monthly or weekly or for
any partial pay period of employment. The Employee will be eligible to receive
annual increases in such base salary commensurate with Live Nation policy

(b) Annual Bonus. During the Term, in addition to the Base Salary, the Employee
will be eligible to receive an annual bonus (“Bonus”) targeted at 100% of the
Employee’s Base Salary, based on the achievement of performance targets to be
set and determined annually by Live Nation. Live Nation reserves the right to
modify any Bonus performance target in its sole discretion due to business
circumstances such as business acquisitions, business sales, accounting or
non-operational circumstances. Such Bonus will be payable in a lump sum amount
in the year immediately following the year in which it was earned but no later
than March 15th of such year. The Employee’s Bonus for 2011 shall not be
prorated due to the Commence Date occurring after the commencement of the year.

(c) Sign-On Bonus. Live Nation shall pay the Employee a one-time signing bonus
in the amount of $250,000 less appropriate payroll deductions and all required
withholdings, which shall be payable within 30 days of the Commencement Date.

(d) Employee Benefits. During the Term, the Employee will be eligible to
participate in such group health, hospitalization, retirement, leave, vacation,
disability and other insurance plans, programs and policies as are maintained or
sponsored by Live Nation from time to time and in which other similarly-situated
employees of Live Nation may participate, subject to the terms and conditions of
the applicable plans, programs or policies, as may be amended from time to time
in Live Nation’s sole and absolute discretion.

(e) Vacation. During the Term, the Employee will be eligible for paid vacation,
subject to the applicable policies, restrictions and conditions set forth in
Live Nation’s vacation policy as it may be amended from time to time.

(f) Expenses. Upon submission of proper documentation in accordance with Live
Nation’s applicable expense reimbursement policies, as in effect from time to
time, Live Nation will pay or reimburse the Employee for all normal and
reasonable business expenses actually incurred by the Employee in connection
with the Employee’s provision of the Services. To the extent that any
reimbursements paid under this paragraph are deemed to constitute taxable
compensation to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would
apply, such amounts, shall be paid promptly or reimbursed to the Employee
promptly following the Employee’s submission of a request for such
reimbursement, which request must be timely submitted, but in each case in no
event later than December 31 of the year following the year in which the expense
is incurred. The amount of any such payments eligible for reimbursement in one
year shall not affect the payments or expenses that are eligible for payment or
reimbursement in any other taxable year, and the Employee’s right to such
payments or reimbursement shall not be subject to liquidation or exchange for
any other benefit.

 

-2-



--------------------------------------------------------------------------------

(g) Equity Grant. The Employee shall be eligible to receive an equity grant in
the sole and absolute discretion of Live Nation. In the event Live Nation
recommends to the Compensation Committee of the Board of Directors of Live
Nation Entertainment, Inc. (the “Committee”) that the Employee be granted stock
options to purchase shares of Live Nation Entertainment, Inc. common stock,
restricted stock or any other equity grant, such equity grant shall: (i) be made
in the sole and absolute discretion of the Committee; (ii) be made under the
terms and conditions set forth in the applicable equity incentive plan and stock
option agreement, restricted stock agreement or other agreement under which they
may be issued; and (iii) in the case of stock options, have a strike price equal
to the closing price of Live Nation Entertainment, Inc.’s common stock listed on
the New York Stock Exchange on the date of the grant (or such other principal
stock exchange on which such shares may be traded on the date of grant or, if
Live Nation Entertainment, Inc.’s common stock is not so traded, at the fair
market value of a share of the stock on the date of grant, as determined by the
Committee).

 

4. COVENANTS.

(a) Live Nation Confidential Information. During the course of the Employee’s
employment with Live Nation, Live Nation will provide the Employee with access
to certain confidential information, trade secrets and other matters which are
of a confidential or proprietary nature, including, without limitation, Live
Nation’s customer lists, pricing information, production and cost data,
compensation and fee information, strategic business plans, budgets, financial
statements, employment pay information and data and other information Live
Nation treats as confidential or proprietary (collectively, the “Confidential
Information”). Live Nation provides on an ongoing basis such Confidential
Information as Live Nation deems necessary or desirable to aid the Employee in
the performance of the Employee’s duties. The Employee understands and
acknowledges that such Confidential Information is confidential and proprietary,
and agrees not to disclose such Confidential Information to anyone outside Live
Nation except to the extent that: (i) the Employee deems such disclosure or use
reasonably necessary or appropriate in connection with performing the Employee’s
duties on behalf of Live Nation; (ii) the Employee is required by order of a
court of competent jurisdiction (by subpoena or similar process) to disclose or
discuss any Confidential Information, provided that in such case, to the extent
permitted by law, the Employee will promptly inform Live Nation of such event,
will cooperate with Live Nation in attempting to obtain a protective order or to
otherwise restrict such disclosure and will only disclose Confidential
Information to the minimum extent necessary to comply with any such court order;
or (iii) such Confidential Information becomes generally known to and available
for use in the industries in which Live Nation does business, other than as a
result of any breach by the Employee of this Section 4(a). Except to the extent
necessary to enforce the terms of this Agreement, the Employee further agrees
that the Employee will not during employment and/or at any time thereafter use
such Confidential Information for any purpose other than legitimate purposes in
the performance of the Employee’s duties, including, without limitation,
competing, directly or indirectly, with Live Nation. At such time as the
Employee ceases to be employed by Live Nation or earlier upon Live Nation’s
request, the Employee will immediately turn over to Live Nation all Confidential
Information, including papers, documents, writings, electronically stored
information, other property and all copies of them, provided to or created by
the Employee during the course of the Employee’s employment with Live Nation.

 

-3-



--------------------------------------------------------------------------------

(b) Third-Party Confidential Information. The Employee agrees that any
confidential or proprietary information and materials that the Employee receives
from third parties in connection with or relating to the Employee’s employment
with Live Nation shall also be deemed “Confidential Information” for all
purposes of this Agreement and will be subject to all limitations on use and
disclosure set forth in this Agreement. The Employee will not use or disclose
any such information and materials in any manner inconsistent with any of Live
Nation’s obligations towards such third party. Additionally, the Employee
acknowledges the Employee’s obligation to preserve the trade secrets and
confidential and proprietary information of the Employee’s prior employers. As
such, the Employee must not retain copies of any trade secret or confidential
and proprietary information of any prior employer, and may not bring such
materials to Live Nation or otherwise utilize or disclose the contents of such
materials as part of the Employee’s work at Live Nation.

(c) Non-Solicitation. To further preserve the rights of Live Nation pursuant to
the non-disclosure covenant above and to protect Live Nation’s legitimate
interest in the integrity of its workforce, the members of which would be
unknown to the Employee absent the Employee’s employment hereunder, during the
Employee’s employment with Live Nation and for a period of twelve (12) months
following the termination of the Employee’s employment with Live Nation for any
reason, the Employee will not, directly or indirectly: (i) solicit or encourage
any current employee to terminate his or her employment with Live Nation;
(ii) solicit or encourage any current Live Nation employee or any former Live
Nation employee whose employment terminated within six months of the termination
of the Employee’s employment with Live Nation (each, a “Current or Former
Employee”) to accept employment with any business, person or entity with which
the Employee may be associated; or (iii) encourage or assist in any way any such
business, person or entity from taking any action which the Employee could not
take individually under this Section 4(c), including, without limitation,
identifying any Current or Former Employee as a potential candidate for
employment therewith.

(d) Non-Competition. To further preserve the rights of Live Nation pursuant to
the covenants in this Section 4, and for the consideration promised by Live
Nation under this Agreement, during the Employee’s employment with Live Nation,
the Employee will not, directly or indirectly, including, without limitation, as
an owner, director, principal, agent, officer, employee, partner, consultant or
otherwise, carry on, operate, manage, control or become involved in any manner
with any business, operation, corporation, partnership, association, agency or
other person or entity which is in the same business as Live Nation in any
location in which Live Nation operates or has projected to operate during the
Employee’s employment with Live Nation, including any area within a 50-mile
radius of any such location. The foregoing shall not prohibit the Employee from
owning up to 5% of the outstanding capital stock of any publicly-held company.

(e) Non-Disparagement. During the Employee’s employment with Live Nation and for
a period of twelve (12) months following termination of the Employee’s
employment with Live Nation for any reason, except as required by law or in the
proper performance of his duties to Live Nation, the Employee agrees that the
Employee shall not publicly or privately disparage, defame or criticize Live
Nation or its officers, directors, employees or representatives. If the Employee
breaches the provisions of this Section 4(e), Live Nation may appropriately
respond to such disparagement, defamement or criticism without its being in
violation of this Section 4(e).

 

-4-



--------------------------------------------------------------------------------

During the Employee’s employment with Live Nation and for a period of twelve
(12) months following termination of Employee’s employment for any reason,
except as required by law or in the proper performance of his, her or its duties
to Live Nation, Live Nation, its executive officers and directors shall not
publicly or privately disparage, defame or criticize the Employee. If Live
Nation or one of its executive officers or directors breaches the provisions of
this Section 4(e), the Employee may appropriately respond to such disparagement,
defamement or criticism without his being in violation of this Section 4(e).

(f) Written, Printed or Electronic Material. All written, printed and electronic
material, notebooks and records including, without limitation, computer disks or
other data storage devices used by the Employee in performing duties for Live
Nation, including any Confidential Information and all copies thereof in any
medium contained, are and shall remain the sole property of Live Nation. Upon
termination of the Employee’s employment or any earlier request by Live Nation,
the Employee shall promptly return all such materials (including all copies,
extracts and summaries thereof) to Live Nation.

(g) Reasonableness of Covenants. Live Nation and the Employee agree that the
restrictions contained in this Section 4 are reasonable in scope and duration
and are necessary to protect Live Nation’s legitimate business interests and
Confidential Information. If any provision of this Section 4 as applied to any
party or to any circumstance is judged by a court or arbitrator to be invalid or
unenforceable, the same will in no way affect the validity or enforceability of
the remainder of this Agreement. If any such provision of this Section 4, or any
part thereof, is held to be unenforceable because of the scope, duration or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination will have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete specific
words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.

(h) Breach of Covenants. The parties acknowledge and agree that any breach of
this Section 4 by the Employee will cause irreparable damage to Live Nation, and
upon any such breach of any provision of these covenants, Live Nation shall be
entitled to injunctive relief, specific performance or other equitable relief
without the need to post bond or other security therefor; provided, however,
that this Section 4(h) shall in no way limit any other remedies which Live
Nation may have (including, without limitation, the right to seek monetary
damages). Should the Employee violate any provision of this Section 4, then, in
addition to all other rights and remedies available to Live Nation at law or in
equity, the duration of this covenant shall automatically be extended for the
period of time from which the Employee began such violation until the Employee
permanently ceases such violation.

 

5. TERMINATION.

The Employee’s employment with Live Nation may be terminated at any time under
the following circumstances:

(a) Termination Without Cause or for Good Reason. Live Nation may terminate the
Employee’s employment without Cause (as defined below) or the Employee may
terminate the Employee’s employment for Good Reason (as defined below) at any
time during the Term. If

 

-5-



--------------------------------------------------------------------------------

the Employee experiences a “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (a “Separation from
Service”) due to the termination of the Employee’s employment by Live Nation
without Cause or the Employee’s termination of the Employee’s employment for
Good Reason, Live Nation shall promptly or, in the case of obligations described
in clause (iv) below, as such obligations become due, pay or provide to the
Employee, (i) the Employee’s earned but unpaid Base Salary accrued through the
date of such Separation from Service (the “Termination Date”), (ii) accrued but
unpaid vacation time through the Termination Date, (iii) reimbursement of any
business expenses incurred by the Employee prior to the Termination Date that
are reimbursable under Section 3 (f) above, (iv) any vested benefits and other
amounts due to the Employee under any plan, program or policy of Live Nation,
(v) a pro-rated Bonus for the calendar year in which the Termination Date occurs
and (vi) any Bonus required to be paid to the Employee pursuant to this
Agreement for any calendar year ending prior to the Termination Date, to the
extent payable, but not previously paid (together, the “Accrued Obligations”).

In addition, subject to Section 5(f) and 7(b) below and the Employee’s execution
and non-revocation of a binding release in accordance with Section 5(g) below,
in the event of the Employee’s Separation from Service with Live Nation by
reason of a termination without Cause or a termination by the Employee for Good
Reason, Live Nation shall pay to the Employee in a lump-sum cash payment (less
appropriate payroll deductions) within 70 days of the Employee’s Termination
Date, but in no event later than March 15 of the next calendar year, provided
the Employee has executed the binding release prior to that date, an amount
equal to the Employee’s then-current Base Salary times the greater of (a) the
number of full months remaining in the Term as of the Termination Date, divided
by 12, or (b) one (in either case, the “Severance”).

(b) Resignation. The Employee may terminate his employment by resigning at any
time upon thirty (30) days’ written notice provided to Live Nation in accordance
with Section 6 below; provided, however, that Live Nation may, in its sole
discretion, waive such notice period without payment in lieu thereof. Upon such
a resignation, the Employee shall be entitled to receive the Accrued Obligations
promptly or, in the case of benefits described in Section 5(a)(iv) above, as
such obligations become due.

(c) Death; Disability. If the Employee dies during the Term or the Employee’s
employment is terminated due to his total and permanent disability (as
determined by Live Nation), the Employee or the Employee’s estate, as
applicable, shall be entitled to receive the Accrued Obligations promptly or, in
the case of benefits described in Section 5(a)(iv) above, as such obligations
become due.

(d) Cause. Live Nation may terminate the Employee’s employment immediately for
Cause by providing notice to the Employee in accordance with Section 6 below. If
Live Nation terminates the Employee’s employment for Cause, the Employee shall
be entitled to receive the Accrued Obligations promptly or, in the case of
benefits described in Section 5(a)(iv) above, as such obligations become due.

(e) Termination by Live Nation or the Employee Upon Expiration of the Term. If
the Employee’s employment with Live Nation is terminated by Live Nation or the
Employee upon

 

-6-



--------------------------------------------------------------------------------

expiration of the Term (including any Extension Term), the Employee shall be
entitled to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 5(a)(iv) above, as such obligations become due.

(f) Potential Six-Month Payment Delay. Notwithstanding anything to the contrary
in this Agreement, if on the Employee’s Termination Date, the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B), as determined
by Live Nation in accordance with the requirements of Treasury Regulation
Section 1.409A-1(i), compensation and benefits that become payable in connection
with a Separation from Service (if any), including, without limitation, any
Severance payments, shall be paid to the Employee during the 6-month period
following the Employee’s Termination Date only to the extent that Live Nation
reasonably determines that paying such amounts at the time or times indicated in
this Agreement will not cause the Employee to incur additional taxes under
Section 409A. If the payment of any such amounts is delayed as a result of the
previous sentence, then, within 30 days following the end of such 6-month period
(or such earlier date upon which such amount can be paid under Section 409A
without being subject to such additional taxes, including as a result of the
Employee’s death), Live Nation shall pay to the Employee (or the Employee’s
beneficiary in the event of the Employee’s death) a lump-sum amount equal to the
cumulative amount that would have otherwise been payable to the Employee during
such 6-month period, without interest thereon.

(g) Release. The Employee’s right to receive the Severance set forth in this
Section 5 is conditioned on and subject to, within 60 days of the Employee’s
Termination Date, the Employee executing a general release and waiver of claims
against Live Nation, in a form prescribed by Live Nation. If the Employee does
not execute such release within 60 days following the Termination Date, no
Severance shall be payable under this Section 5. Such release (i) shall not
contain any covenants other than those set forth in Section 4 (confidential
information, non-solicitation, non-competition, non-disparagement and written,
printed or electronic material) and Section 10 (litigation and regulatory
matters) of this Agreement and such covenants shall not be modified to place
additional restrictions or requirements on the Employee; and (ii) will not cause
the Employee to waive any right he may have after the termination of his
employment that is contemplated under this Agreement, including, but not limited
to, those rights under Sections 4(e) (non-disparagement) and 11 (indemnification
and insurance; legal expenses).

(h) Exclusivity of Benefits. Except as expressly provided in this Section 5, the
Employee acknowledges that Live Nation shall have no further obligations to the
Employee following the Termination Date, whether under this Agreement, in
connection with the Employee’s employment, the termination thereof or otherwise.

(i) Definitions. For purposes of this Agreement:

“Good Reason” shall mean: (i) a repeated failure of Live Nation to comply with a
material term of this Agreement; (ii) a material reduction or diminution in
Employee’s title, duties, responsibilities, authority, reporting lines or
compensation; (iii) a material geographic relocation of the Employee’s principal
work location outside the greater Los Angeles, California metropolitan area; or
(iv) a failure, before the first anniversary of the Commencement Date, to name
the Employee the CEO of a major division of Live Nation or provide the Employee
with

 

-7-



--------------------------------------------------------------------------------

another major position of Live Nation mutually agreed to by the Employee and
Live Nation. Notwithstanding the foregoing, a termination of employment shall
not be deemed to be for Good Reason unless (A) the Employee gives Live Nation
written notice describing the event or events which are the basis for such
termination within 90 days after the event or events initially occur, (B) such
grounds for termination (if susceptible to correction) are not corrected by Live
Nation within 30 days of Live Nation’s receipt of such notice and (C) the
Employee terminates employment no later than 30 days after Live Nation has
failed to timely correct the circumstances constituting Good Reason in
accordance with Clause (B) of this paragraph.

“Cause” shall mean: (i) continued, willful and deliberate non-performance by the
Employee of a material duty hereunder (other than by reason of the Employee’s
physical or mental illness, incapacity or disability); (ii) the Employee’s
refusal or failure to follow lawful directives from the person to whom he
reports consistent with his title and position and the terms of this Agreement;
(iii) criminal conviction of the Employee, a plea of nolo contendere by the
Employee or other conduct by the Employee that, as determined in the reasonable
discretion of the Board, has resulted in, or would result in, if he were
retained in his position with Live Nation, material injury to the reputation or
financial condition of Live Nation, including, without limitation, commission of
a theft, fraud or embezzlement or a crime of moral turpitude; (iv) a repeated
breach by the Employee of any material provision of this Agreement; (v) an act
or omission by the Employee constituting a material act of willful misconduct in
connection with the performance of the Employee’s duties hereunder, including,
without limitation, any violation of Live Nation’s policy on sexual harassment
or discrimination, or any misappropriation of funds or property of Live Nation
other than the occasional, customary and de minimis use of Live Nation property
for personal purposes; or (vi) a material violation by the Employee of Live
Nation’s employment policies, including, without limitation, those set forth in
Live Nation’s Employee Handbook or Live Nation’s Code of Business Conduct and
Ethics. The Employee will be given 30 days after his receipt of written notice
from Live Nation to cure any Cause provisions set forth in the written notice
that are susceptible to cure.

 

6. NOTICES.

Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and delivered personally or sent by
facsimile, e-mail or registered or certified mail, postage prepaid, addressed as
follows (or if it is sent through any other method, as agreed upon by the
parties):

If to Live Nation:

9348 Civic Center Drive

Beverly Hills, California 90210

Telephone: (310) 975-6875

Attention: Lori S. Lilly

If to the Employee:

to the Employee’s most current home address on file with Live Nation’s Human
Resources Department, or to such other address as any party hereto may designate
by notice to

 

-8-



--------------------------------------------------------------------------------

the other in accordance with this Section 6 (with a copy to: Paul M. Ritter,
Kramer Levin Naftalis & Frankel, LLP, 1177 Avenue of the Americas, New York, NY
10036), and any such notice shall be deemed to have been given upon receipt.

 

7. CERTAIN TAX CONSIDERATIONS.

(a) Section 409A. To the fullest extent applicable, the compensation and
benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A in
accordance with one or more of the exemptions available under the final Treasury
Regulations promulgated under Section 409A (the “Treasury Regulations”). To the
extent that any such compensation or benefit under this Agreement is or becomes
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified deferred compensation in accordance with the Treasury
Regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to the payment of such compensation or
benefits. This Agreement shall be interpreted and administered to the extent
possible in a manner consistent with the foregoing statement of intent.
Notwithstanding anything herein to the contrary, the Employee expressly agrees
and acknowledges that in the event that any taxes are imposed under Section 409A
in respect of any compensation or benefits payable to the Employee, whether in
connection with a Separation from Service under this Agreement or otherwise,
then (i) the payment of such taxes shall be solely the Employee’s
responsibility, (ii) neither Live Nation, its affiliated entities nor any of
their respective past or present directors, officers, employees or agents shall
have any liability for any such taxes and (iii) the Employee shall indemnify and
hold harmless, to the greatest extent permitted under law, each of the foregoing
from and against any claims or liabilities that may arise in respect of any such
taxes.

(b) Section 280G.

(1) Excess Parachute Payment Limitation. Notwithstanding anything contained
herein to the contrary, any payment or benefit received or to be received by the
Employee in connection with a “change in control event” that would constitute a
“parachute payment” (each within the meaning of Code Section 280G), whether
payable pursuant to the terms of this Agreement or any other plan, arrangements
or agreement with Live Nation (collectively, the “Total Payments”), shall be
reduced to the least extent necessary, if any, so that no portion of the Total
Payments shall be subject to the excise tax imposed by Code Section 4999, but
only if, by reason of such reduction, the Net After-Tax Benefit (as defined
below) received by the Employee as a result of such reduction will exceed the
Net After-Tax Benefit that would have been received by the Employee if no such
reduction was made. If excise taxes may apply to the Total Payments, the
foregoing determination will be made by a nationally recognized accounting firm
(the “Accounting Firm”) selected by the Employee and reasonably acceptable to
Live Nation. The Employee will direct the Accounting Firm to submit any such
determinations and detailed supporting calculations to both the Employee and
Live Nation at least 15 days prior to the payment of any amount that would,
absent the reduction contemplated by this Section 7(b), constitute an “excess
parachute payment” (within the meaning of Code Section 280G).

 

-9-



--------------------------------------------------------------------------------

(2) Order of Reduction. If the Accounting Firm determines that a reduction in
payments is required by this Section 7(b), first non-cash benefits that are not
equity-related shall be reduced, then equity vesting acceleration and next new
equity grants shall be reduced, followed by a reduction of cash payments,
including, without limitation, the Severance, beginning with payments that would
be made last in time, in all cases, (i) if and to the extent not already
provided, accelerated, granted or paid, as applicable, prior to the date of such
reduction, (ii) only to the least extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Code Section 4999, (iii) in a
manner that results in the best economic benefit to the Employee and (iv) to the
extent economically equivalent, in a pro rata manner, and Live Nation shall pay
or provide such reduced amounts to the Employee in accordance with the
applicable terms of the controlling agreement.

(3) Cooperation; Expenses. If applicable, Live Nation and the Employee will each
provide the Accounting Firm, as reasonably requested by the Accounting Firm,
access to and copies of any books, records and documents in their respective
possessions, and otherwise cooperate with the Accounting Firm in connection with
the preparation and issuance of the determinations and calculations contemplated
by this Section 7(b). The fees and expenses of the Accounting Firm for its
services in connection with the determinations and calculations contemplated by
this Section 7(b) will be borne by Live Nation.

(4) Net After-Tax Benefit. “Net After-Tax Benefit” means (i) the Total Payments
that the Employee becomes entitled to receive from Live Nation which would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable with respect to the Total Payments, calculated at the maximum applicable
marginal income tax rate, less (iii) the amount of excise taxes imposed with
respect to the Total Payments under Code Section 4999.

 

8. PARTIES BENEFITTED; ASSIGNMENT.

This Agreement shall be binding upon the Employee, the Employee’s heirs and the
Employee’s personal representative or representatives, and upon Live Nation and
its respective successors and assigns. Neither this Agreement nor any rights or
obligations hereunder may be assigned by the Employee, other than by will or by
the laws of descent and distribution.

 

9. GOVERNING LAW; VENUE.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California without giving effect to any choice of law or conflict
provisions or rule (whether of the State of California or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of California. Subject to Section 12 below, the Employee
hereby expressly consents to the personal jurisdiction of the state and federal
courts located in Los Angeles, CA for any lawsuit arising from or relating to
this Agreement.

 

10. LITIGATION AND REGULATORY MATTERS.

During and after the Term, the Employee will reasonably cooperate with Live
Nation in the defense or prosecution of any claims or actions now in existence
or which may be brought in

 

-10-



--------------------------------------------------------------------------------

the future against or on behalf of Live Nation which relate to events or
occurrences that transpired while the Employee was employed by Live Nation. The
Employee’s cooperation in connection with such claims or actions shall include,
without limitation, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of Live Nation at mutually
convenient times. During and after the Employee’s employment, the Employee also
shall reasonably cooperate with Live Nation in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Employee was employed by Live Nation. If any such cooperation occurs after
the Employee’s termination of employment with Live Nation, then Live Nation take
into account the Employee’s personal and other business commitments and shall
reimburse the Employee for all reasonable costs and expenses incurred in
connection with the Employee’s performance under this Section 10.

 

11. INDEMNIFICATION AND INSURANCE; LEGAL EXPENSES.

Live Nation shall indemnify the Employee to the fullest extend permitted by law,
in effect at the time of the subject act or omission, and shall advance to the
Employee reasonable attorneys’ fees and expenses as such fees and expenses are
incurred (subject to an undertaking from the Employee to repay such advances if
it shall be finally determined by a judicial decision which is not subject to
further appeal that the Employee was not entitled to the reimbursement of such
fees and expenses), and the Employee will be entitled to the protection of any
insurance policies that Live Nation may elect to maintain generally for the
benefit of its directors and officers against all costs, charges and expenses
incurred or sustained by him in connection with any action, suit or proceeding
to which he may be made a party by reason of his being or having been a
director, officer or employee of Live Nation or any of its subsidiaries, or his
serving or having served any other enterprise as director, officer or employee
at the request of Live Nation (other than any dispute, claim or controversy
arising under or relating to this Agreement). Live Nation covenants to maintain
during the Employee’s employment for the benefit of the Employee (it his
capacity as an officer and/or director of Live Nation) directors’ and officers’
insurance providing benefits to the Employee no less favorable, taken as a
whole, than the benefits provided to the other similarly-situation employees of
Live Nation by the directors’ and officers’ insurance maintained by Live Nation
on the date hereof; provided, however, that he Board may elect to terminate
directors’ and officers’ insurance for all officers and directors, including the
Employee, if the Board determines in good faith that such insurance is not
available or is available only at unreasonable expense.

 

12. ARBITRATION.

The parties agree that any dispute, controversy or claim, whether based on
contract, tort, statute, discrimination, retaliation or otherwise, relating to,
arising from or connected in any manner to this Agreement, or to any alleged
breach of this Agreement, or arising out of or relating to the Employee’s
employment or termination of employment, shall, upon the timely written request
of either party be submitted to and resolved by binding arbitration. The
arbitration shall be conducted in Los Angeles, California. The arbitration shall
proceed in accordance with the National Rules for Resolution of Employment
Disputes of the American Arbitration Association (the “AAA”) in effect at the
time the claim or dispute arose, unless other rules are agreed upon by the
parties. Unless otherwise agreed to by the parties in writing, the

 

-11-



--------------------------------------------------------------------------------

arbitration shall be conducted by one arbitrator who is a member of the AAA and
who is selected pursuant to the methods set out in the National Rules for
Resolution of Employment Disputes of the AAA. Any claims received after the
applicable/relevant statute of limitations period has passed shall be deemed
null and void. The award of the arbitrator shall be a reasoned award with
findings of fact and conclusions of law. Either party may bring an action in any
court of competent jurisdiction to compel arbitration under this Agreement, to
enforce an arbitration award and to vacate an arbitration award. However, in
actions seeking to vacate an award, the standard of review to be applied by said
court to the arbitrator’s findings of fact and conclusions of law will be the
same as that applied by an appellate court reviewing a decision of a trial court
sitting without a jury. Live Nation will pay the actual costs of arbitration
excluding attorneys’ fees, to the extent required by law. Each party will pay
its own attorneys’ fees and other costs incurred by their respective attorneys.

 

13. REPRESENTATIONS AND WARRANTIES OF THE EMPLOYEE.

The Employee represents and warrants to Live Nation that: (i) the Employee is
under no contractual or other restriction which is inconsistent with the
execution of this Agreement, the performance of the Employee’s duties hereunder
or the other rights of Live Nation hereunder; (ii) the Employee is under no
physical or mental disability that would hinder the performance of the
Employee’s duties under this Agreement; and (iii) the Employee’s execution of
this Agreement and performance of the Services under this Agreement will not
violate any obligations that the Employee may have to any other or former
employer, person or entity, including any obligations to keep in confidence
proprietary information, knowledge or data acquired by the Employee in
confidence or in trust prior to becoming an employee of Live Nation. The
Employee further represents, warrants and covenants that the Employee will not
disclose to Live Nation, or use in connection with the Employee’s activities as
an employee of Live Nation, or induce Live Nation to use, any proprietary or
confidential information or trade secrets of the Employee or any third party at
any time, including, without limitation, any proprietary, confidential
information or trade secrets of any former employer.

 

14. MISCELLANEOUS.

(a) Amendment. The terms of this Agreement may not be amended or modified other
than by a written instrument executed by the parties hereto or their respective
successors.

(b) Withholding. Live Nation shall withhold from any amounts payable under this
Agreement all federal, state, local and/or foreign taxes, as Live Nation
determines to be legally required pursuant to any applicable laws or
regulations.

(c) No Waiver. Failure by either party hereto to insist upon strict compliance
with any provision of this Agreement or to assert any right such party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. A waiver of the breach of any term
or condition of this Agreement shall not be deemed to constitute a waiver of any
subsequent breach of the same or any other term or condition.

 

-12-



--------------------------------------------------------------------------------

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof or the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law.

(e) Construction. The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, any rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to all parties hereto and
not in favor or against any party by the rule of construction abovementioned.

(f) Assignment. This Agreement is binding on and for the benefit of the parties
hereto and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Employee.

(g) Entire Agreement. As of the Effective Date, this Agreement constitutes the
final, complete and exclusive agreement and understanding between Live Nation
and the Employee with respect to the subject matter hereof and replaces and
supersedes any and all other agreements, offers or promises, whether oral or
written, made to the Employee by Live Nation or any representative thereof.

(h) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

(i) Captions. The captions of this Agreement are not part of the provisions
hereof, rather they are included for convenience only and shall have no force or
effect.

[Remainder of Page Intentionally Left Blank]

 

-13-



--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE (I) HAS BEEN ADVISED BY LIVE NATION
TO CONSULT WITH LEGAL COUNSEL CONCERNING THIS AGREEMENT AND HAS HAD THE
OPPORTUNITY TO DO SO, (II) HAS READ AND UNDERSTANDS THIS AGREEMENT, (III) IS
FULLY AWARE OF THE LEGAL EFFECT OF THIS AGREEMENT AND (IV) HAS ENTERED INTO IT
FREELY BASED ON THE EMPLOYEE’S OWN JUDGMENT AND NOT ON ANY REPRESENTATIONS OR
PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
effective as of the date first written above.

 

      THE EMPLOYEE Date:  

18 March 2011

   

/s/ Joe Berchtold

      Joe Berchtold       LIVE NATION WORLDWIDE, INC. Date:  

 

    By:  

/s/ Michael Rapino

      Name:   Michael Rapino       Title:   President and Chief Executive
Officer

 

-14-